Citation Nr: 9904431	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-46 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, depression, and alcoholism.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to an increased rating for lumbar arthritis, 
currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for bilateral inguinal 
hernias, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for a right (major) 
clavicle fracture with malunion, currently rated as 10 
percent disabling.

7.  Entitlement to an increased (compensable) rating for 
residuals of a left shoulder injury.

8.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated as 10 percent disabling.

9.  Entitlement to an increased (compensable) rating for left 
knee crepitus.

10.  Entitlement to an increased rating for fractures of the 
left (minor) little and ring fingers with carpal arthritis 
and carpal tunnel syndrome, currently rated as 10 percent 
disabling.

11.  Entitlement to an increased rating for a nose fracture 
with sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from August 1974 to July 1980, 
and from July 1982 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June, November and 
December 1995 by the Department of Veterans Affairs (VA) 
Anchorage, Alaska, Regional Office (RO) and from a decision 
of August 1996 by the Cleveland, Ohio, RO.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by denying 
his claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, 
depression, and alcoholism.  He asserts that he has 
depression as a result of his service-connected physical 
disabilities.  He also states that he has post-traumatic 
stress disorder as a result of witnessing an incident in 
which people were killed when an ejector seat discharged 
while a plane was still on the ground.  

The veteran also contends that he is entitled to service 
connection for hearing loss.  He asserts that he developed 
hearing loss as a result of exposure to loud noises in 
service such as the sound from aircraft engines.  

The veteran contends that service connection should be 
granted for a stomach disorder because he was treated for 
complaints of stomach pain during service.  

The veteran also contends that the RO should have assigned 
higher disability ratings for his service-connected 
disabilities.  He asserts that a rating higher than 20 
percent is warranted for his lumbar arthritis because the 
disorder causes symptoms of pain and chronic aching in the 
lumbar area.  He also reports that the disorder causes 
significant limitation of motion of the spine.  

The veteran contends that a rating higher than 20 percent is 
warranted for his bilateral inguinal hernias.  He reports 
that examination has revealed the presence of recurrent 
hernias with obvious bulges on each side.  He states that he 
had pain in the inguinal areas and that he uses a truss on 
occasion.  He also states that his ability to lift is 
limited.

The veteran contends that a rating higher than 10 percent is 
warranted for his right (major) clavicle fracture with 
malunion.  He states that he experiences symptoms of pain and 
a feeling of looseness in the joint.  He also states that 
there is a deformity of the clavicle which causes limitation 
of motion.  The veteran contends that a compensable rating 
should be granted for his residuals of a left shoulder 
injury.  He states that he has tenderness and limitation of 
motion in the shoulder.  He also says that making a motion 
such as opening a door causes pain and discomfort.  

The veteran contends that a rating higher than 10 percent is 
warranted for his residuals of a right knee injury because 
the disorder causes pain and decreased strength.  He states 
that he notices the knee making popping and cracking sounds 
on movement.  He also states that the knee disorder is 
occasionally productive of edema, and that extension of the 
knee is limited by 10 degrees.  The veteran further contends 
that he is entitled to an increased (compensable) rating for 
left knee crepitus.  He states that he must take medications 
to relieve symptoms of pain and edema.

The veteran contends that a rating higher than 10 percent is 
warranted for his fractures of the left (minor) little and 
ring fingers with carpal arthritis and carpal tunnel 
syndrome.  He states that he has received treatment for the 
disorder at a VA medical center.  He reports having pain and 
degenerative changes in the hand.  

Finally, the veteran contends that a rating higher than 10 
percent is warranted for his nose fracture with sinusitis 
because the disorder causes obstruction of the nasal 
passages. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, depression, and alcoholism.  It is also the 
decision of the Board that the claims for service connection 
for hearing loss and a stomach disorder are not well-
grounded.  Finally, it is the decision of the Board that the 
preponderance of the evidence is against the claims for 
increased ratings, except for the claim for an increased 
(compensable) rating for a left shoulder injury.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder, depression, and alcoholism was not 
present until many years after service and has not been shown 
to be related to any incident in service.

2.  The veteran has not presented any competent evidence 
demonstrating a link between his current hearing loss and his 
period of service.

3.  The veteran has not presented any competent evidence 
demonstrating that he currently has a stomach disorder.

4.  The lumbar arthritis is not productive of more than 
moderate limitation of motion, and has not caused severe 
manifestations of a lumbosacral strain such as listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.

5.  The bilateral inguinal hernias are postoperative, 
recurrent hernias which are readily reducible and well 
supported by a truss or belt.

6.  The right (major) clavicle fracture with malunion is not 
productive of nonunion with loose movement, dislocation of 
the clavicle or scapula, or impairment of function of a 
contiguous joint resulting in limitation of motion of the 
right arm to shoulder level.

7.  The residuals of a left shoulder injury include painful 
arthralgia which slightly limits motion of the joint, but 
does not limit motion of the joint to shoulder level. 

8.  The residuals of a right knee injury are productive of no 
more than slight impairment of the joint.

9.  The left knee crepitus is not productive of impairment of 
the joint.

10.  The fractures of the left (minor) little and ring 
fingers with carpal arthritis and carpal tunnel syndrome have 
not resulted in more than mild incomplete paralysis of the 
median nerve.

11.  The nose fracture with sinusitis is no more than 
moderate in degree, and is not productive of more than one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder, depression, and alcoholism, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304 (1998).

2.  The claim for service connection for hearing loss is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a stomach disorder 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for a disability rating higher than 20 
percent for lumbar arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998). 

5.  The criteria for a disability rating higher than 20 
percent for bilateral inguinal hernias are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1998).

6.  The criteria for a disability rating higher than 10 
percent for a right (major) clavicle fracture with malunion 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5203 (1998).

7.  The criteria for a 10 percent disability rating for 
residuals of a left shoulder injury are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (1998).  

8.  The criteria for a disability rating higher than 10 
percent for residuals of a right knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1998); VAOPGCPREC 23-97.

9.  The criteria for an increased (compensable) rating for 
left knee crepitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (1998); VAOPGCPREC 23-97.

10.  The criteria for a disability rating higher than 10 
percent for fractures of the left (minor) little and ring 
fingers with carpal arthritis and carpal tunnel syndrome are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (1998).

11.  The criteria for a disability rating higher than 10 
percent for a nose fracture with sinusitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.96, 
Diagnostic Codes 6510-6514 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder, To Include Post-Traumatic Stress 
Disorder, Depression, And Alcoholism.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a psychosis was manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may not be 
granted for disability which results from the abuse of 
alcohol or drugs.  See 38 C.F.R. § 3.301 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

The Board has found that the veteran's claim for service 
connection for a psychiatric disorder is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the claim is not inherently implausible.  The Board also 
finds that all relevant facts have been properly developed.  
All evidence necessary for an equitable resolution of this 
issue has been obtained.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

The veteran's service medical records do not reflect the 
presence of an acquired psychiatric disorder other than a 
disorder associated with alcohol dependence.  A service 
mental health clinic record dated in July 1993 shows that the 
veteran had made progress in Substance Abuse Recover Center 
(SARC) program.  The only Axis I diagnoses were alcohol 
dependence in remission, and nicotine dependence. Similarly, 
although a mental health clinic record dated in April 1994 
shows that the veteran's complaints included having a 
depressed mood, an acquired psychiatric disorder other than 
alcohol and nicotine dependence was not diagnosed.  

The report of a medical history given by the veteran in April 
1994 for the purpose of his separation from service shows 
that the veteran reported a history of having depression or 
excessive worry.  In a typed note associated with the medical 
history report, it was indicted that the history of 
depression or excessive worry referred to the SARC program in 
1993.  The report of a medical evaluation conducted in April 
1994 shows that psychiatric evaluation was normal.  

The report of a psychiatric examination conducted by the VA 
in November 1994 shows that the examiner interviewed the 
veteran and reviewed his claims file.  The veteran reported 
that he was taking an antidepressant.  He gave a history of 
losing his sense of reality during service in April 1993.  He 
said that he had not been able to deal with the pressures of 
being a quality assurance inspector for aircraft engines.  He 
also reported drinking alcohol daily since age 16.  In 1983, 
he had been run off the road by a car while he was riding a 
motorcycle.  He reportedly was intoxicated at that time.  In 
December 1992, he received a DUI followed by an Article 15.  
In early 1993, he had to be picked up at a servicemen's club 
by his wife because he was intoxicated.  He also reportedly 
fell down a flight of stairs once.  He was admitted to a 
service medical center from May through June 1993 for a 
required alcohol detoxification prior to entering the 
Substance Recovery Center on base.  At that time, he was 
feeling drained, depleted of energy, sad, hopeless, 
overwhelmed, empty and useless.  He was relieved of his 
duties as an aircraft quality assurance inspector and was 
assigned to maintenance and repair duties on base.  He said 
that he liked that work assignment.  After the substance 
abuse program, he received follow up treatment by visits to 
the mental health center until separation from service.  He 
was given desipramine at bedtime for depressive symptoms 
starting in April 1994 and continuing until his separation 
from service.  When leaving service in September 1994, he had 
several refills left on his prescription, and had continued 
taking the medication.  It was also noted that the veteran 
had gone to a service mental health center from April to 
December 1986 in regard to marital problems.  He attended an 
anger management group during that period.  

On mental status examination by the VA in November 1994, the 
veteran's mood was mildly dysphoric and depressed.  His 
affect was mildly constrictive.  His thought content had no 
psychotic symptoms and no plan to hurt himself or others.  
There was no formal thought disorder.  The veteran was alert 
and had clear consciousness during the interview.  The 
diagnoses were alcohol dependence, in remission, and organic 
mood syndrome with depressed features, secondary to alcohol.  
The Board notes that compensation may not be paid for 
disability which is secondary to alcohol abuse.  

At the hearing held in April 1997, the veteran testified that 
he had bouts of depression that began in service and which 
continued to occur on a daily basis.  He stated that he 
believed that his symptoms were not related to abuse of 
alcohol.  He stated that his psychiatric symptoms were 
related to physical disabilities that began in service, and 
due to a traumatic incident in which he witnessed two men 
killed when the ejection seat went off on an aircraft on the 
ground.  He said that this occurred at the Shaw Air Force 
Base in South Carolina during the summertime, but he did not 
remember what year.  He said that the men killed were not 
members of his unit, and he did not know their names.  The 
veteran also recounted an incident in which he tried to 
extract a 4 year old girl out of an auto accident.   

Regarding the veteran's contention that his depression is 
secondary to his service-connected disabilities, the Board 
notes that the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), in which the Court held that a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.  

Regarding the veteran's contention that he developed post-
traumatic stress disorder as a result of incidents which 
occurred in service, the Board notes that service connection 
for post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f) (1998).

As to the requirement under 38 C.F.R. § 3.304(f) (1998) that 
there be medical evidence establishing a clear diagnosis of 
post-traumatic stress disorder, the Board finds that the 
evidence which is of record includes diagnoses of that 
disorder.  For example, VA medical treatment records dated in 
1996 and 1997 include a VA outpatient mental health clinic 
record dated in November 1996 which shows that the veteran 
had obsessive preoccupation with loss and trauma eliciting 
intrusive memories of an auto accident.  He also report 
nightmares.  The diagnosis was PTSD.  

The Board finds, however, that the veteran does not have 
post-traumatic stress disorder.  The detailed report by the 
VA psychiatric examiner in November 1994 which did not result 
in a diagnosis of post-traumatic stress disorder was based 
not only on an interview with the veteran but also on review 
of his claims file.  The Board finds that the records has 
higher probative value that the treatment records dated in 
November 1996.  The Board also notes that the veteran failed 
to appear for a mental status examination which was scheduled 
for July 1996.  

Furthermore, even if the veteran had a clear diagnosis of 
post-traumatic stress disorder, the stressors claimed by the 
veteran have not been corroborated.  Regarding the issue of 
whether there is credible evidence that the veteran's claimed 
stressors actually occurred, the Board notes that if a 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(1998).  Where the claimed stressor is not related to combat, 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor."  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In Doran, a veteran's service records 
had been lost due to fire; however, his account of inservice 
stressors was corroborated by statements from fellow 
servicemen.

The Board notes that the RO made efforts to verify the 
stressors claimed by the veteran.  Significantly, however, 
the veteran has not provided enough specific information to 
allow the VA to attempt to confirm the occurrence of any 
stressors.  A letter from the U. S. Armed Services Center for 
Research of Unit Records dated in October 1997 shows that 
they coordinated their research with the U. S. Air Force 
Safety Agency, but were unable to locate any documentation 
concerning the aircraft accident described by the veteran.  
They indicated that in order to provide additional research 
concerning the accident, the veteran would have to provide 
the date within seven days, the unit designation of the 
aircraft, and the full names of the casualties.  The veteran 
however, has previously indicated that he is not able to 
provide this information.  

The Board also notes that there is no corroborating evidence 
with respect to the veteran's contention that he witnessed 
the aftermath of an auto accident.  Furthermore, the evidence 
in this case, unlike the evidence in Doran, does not include 
any lay statements from other servicemen corroborating the 
veteran's account of his claimed stressors.  For the 
foregoing reasons, the Board finds that there is no credible 
corroborating evidence that the claimed inservice stressors 
actually occurred.  

For the foregoing reasons, the Board finds that post-
traumatic stress disorder has not been shown to be related to 
any incident in service.  Accordingly, the Board concludes 
that an acquired psychiatric disorder, to include post-
traumatic stress disorder, depression, and alcoholism., was 
not incurred in or aggravated by service.

II.  Entitlement To Service Connection For Hearing Loss.

At the hearing held in April 1997, the veteran testified, in 
essence, that he was exposed to loud noise in service and 
that this exposure caused him to sustain hearing loss. 

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1998).  

On the authorized audiological evaluation in November 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
10
0
20
30

The average loss in the right ear was 9 decibels.  The 
average loss in the left ear was 15 decibels.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 96 in the left ear.  The examiner 
stated that the hearing loss was within normal limits for the 
right ear and within normal limits for adjudication purposes 
in the left ear, though a mild sensory neural decrease was 
noted at 4KHz.  The examiner also noted that the veteran's 
hearing was sufficient for good speech understanding.  The 
Board notes that these results are not severe enough to be 
considered to be a hearing loss disability for which service 
connection may be granted.

The Board notes that a more recent hearing test was conducted 
for treatment purposes.  The report of an audiology report 
dated in February 1997 shows that the veteran had a 40 
decibel loss in the left ear at 4000 Hz.  This indicates that 
the veteran has a hearing loss disability in the left ear 
under the standards set forth above.  Nevertheless, this 
evidence still is not adequate to support the claim as there 
is no medical opinion linking any current hearing loss to 
service.  Accordingly, the Board concludes that the claim for 
service connection for hearing loss is not well-grounded.

III.  Entitlement To Service Connection For A Stomach 
Disorder.

The veteran's service medical records show that the veteran 
was seen for complaints pertaining to his stomach.  For 
example, a service medical record dated in December 1976 
shows that the veteran complained of having stomach pains and 
headaches.  On examination, the left upper quadrant was 
tender.  The assessment was probable gastritis.  Medication 
was prescribed. 

A service medical record dated in July 1985 shows that he 
complained of having a 6 month history of stomach pain which 
was made worse by overeating.  On objective examination, 
bowel sounds were present, and the abdomen was soft, 
nontender, and there were no masses pr organomegaly.  The 
assessment was rule out peptic ulcer disease.  Upper GI x-
rays were ordered.  A service radiology report dated in 
September 1985 shows that the upper GI series demonstrated no 
significant abnormality.  

A service medical record dated in November 1987 shows that 
the veteran was hospitalized for two days with diarrhea, 
vomiting, and weakness.  The assessment was acute 
gastroenteritis with dehydration.

The report of a medical examination conducted in April 1980 
for the purpose of the veteran's separation from his first 
period of service shows that clinical evaluation of the 
veteran's abdomen and viscera was normal.  

A service hospital summary dated in June 1993 shows that 
while being treated for alcohol dependence, it was noted that 
the  veteran had a history of episodic left upper quadrant 
abdominal pain.  

The report of a medical history given by the veteran in April 
1994 shows that he gave a history of having frequent 
indigestion.  However, the report of a medical examination of 
the veteran conducted in April 1994 for the purpose of the 
veteran's separation from his second period of service shows 
that no abnormality pertaining to the stomach was noted.

The report of a disability compensation examination conducted 
by the VA in November 1994 does not contain any mention of a 
stomach disorder.  The veteran reportedly could eat any food 
without trouble, though he avoided hot spicy foods.  
Examination of the abdomen was unremarkable.  There was no 
pain, tenderness, masses or spasm.  Similarly, the report of 
a disability evaluation examination conducted for the VA by a 
fee basis examiner in October 1995 does not contain any 
references to any problems with the veteran's stomach.  

A VA radiology consultation report dated in March 1997 shows 
that an upper GI series showed that the stomach displayed 
normal shape, size, contour, and peristalsis with no evidence 
of mucosal abnormalities, filling defects or rigidity.  The 
duodenal bulb and sweep were unremarkable.  The impression 
was normal upper GI.  

A VA gastric clinic record dated in April 1997 shows that the 
veteran complained of left upper quadrant discomfort.  The 
assessment was intermittent left upper quadrant pain.  The 
physician stated that it was possibly due to an irritable 
bowel, but more likely musculoskeletal in nature.  Thus, a 
stomach disorder was not diagnosed.  

The veteran testified during a hearing held in April 1997 
that he thought that he had developed stomach pain in service 
due to the use of medications such as Motrin.  As noted 
above, however, the veteran is not qualified to offer  
medical opinion.  

Thus, the veteran has not presented any competent evidence of 
a current stomach disorder.  A service-connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that the claim for service connection for a 
stomach disorder is not well-grounded.

In reaching the foregoing disposition of the veteran's claims 
for service connection for hearing loss and a stomach 
disorder, the Board recognizes that these issues are being 
disposed of in a manner slightly different from that employed 
by the RO.  The RO denied the veteran's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question [of] whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded-claim analysis."  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  Further, the 
Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claims well grounded, and the reasons why his 
current claims are inadequate.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  

IV.  Entitlement To An Increased Rating For Lumbar Arthritis,
 Currently Rated As 20 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations and a personal hearing.  The Board does not know 
of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998), a 
noncompensable rating is warranted where a lumbosacral strain 
is productive of slight subjective symptoms only.  A 10 
percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for limitation of motion of the lumbar spine which 
is slight in degree.  A 20 percent rating is warranted for 
moderate limitation of motion.  A 40 percent rating is 
warranted if the limitation of motion is severe.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1998).  

At the hearing held in April 1997, the veteran testified that 
he had chronic pain in his upper and lower back.  He said 
that in the last few months it felt like a knife was stabbing 
him.  He said that pain severely limited his ability to bend 
backwards.  He also said that he had been seen for back 
problems at the VA medical center, but that he had not been 
issued a back brace.  He reported that he had been taking 
Naprosyn as needed.  

The medical evidence pertaining to the severity of the back 
disorder includes the report of a disability compensation 
examination conducted by the VA in November 1994 which shows 
that the veteran said that in 1977 a weight fell on his back 
and since then he had pain for which he took Motrin three 
times a day.  On physical examination, his build, state of 
nutrition, carriage, posture and gait were all good.  He 
could flex his back forward 95 degrees without difficulty.  
He could retroflex 35 degrees, rotate 35 degrees, and bend 
sideways 35 to 45 degrees without difficulty.  There was no 
tenderness over the spinous processes, and there was no 
evidence of paraspinous muscle pain or spasm.  On 
neurological examination, sensation was normal throughout the 
body.  The reflexes were active and equal.  The impression 
was that the veteran was a normal, healthy adult male with 
the above indicated history but without a great deal of 
objective data to substantiate disability at the time of the 
examination.  An x-ray of the veteran's lumbosacral spine 
taken by the VA in November 1994 was interpreted as showing 
that the vertebral alignment was maintained.  There was no 
loss of vertebral height.  There was minor endplate 
irregularity of the thoracic spine, but it was stated that 
this could be seen as a normal variant.  There was minor 
facet sclerosis at L4-5 and L5-S1.  There was no evidence of 
pars defect.  Soft tissues were unremarkable.  The impression 
was minor degenerative changes of the lumbar spine. 

VA medical treatment records include the report of a history 
and physical examination performed August 1995 which shows 
that the veteran reported multiple complaints, including low 
back pain.  On examination, straight leg raising was to 70 
degrees in both legs.  He lacked about two inches of touching 
his toes.  The motion of the lumbar spine was slightly 
decreased.  X-rays of the spine showed a few minor 
osteoarthritic changes, but the disk spaces appeared normal.  
He could walk on his heels and toes without difficulty.  Deep 
tendon reflexes were symmetrical and active.  The pertinent 
diagnosis was multiple pains in the back, low back, right 
scapular area, both hands, and right clavicular area.

The report of an orthopedic examination conducted by a VA fee 
basis examiner in October 1995 shows that the veteran said 
that in the left side of his low back he felt a pinching, 
crushing pain, and that after strenuous work he had a severe 
pulling pain. He said that his back cramped up.  He also said 
that the right lower side of the back felt strained when he 
was carrying a load.  He gave a history of having an injury 
to the back when he was hit by the generator from a C-130.  
He said that he had continual problems since then.  He said 
that he had been treated conservatively.  He did not have 
radiation of pain into the buttocks or legs.  He also did not 
have any bowel or bladder problems.  On examination, the 
lumbar range of motion was to 80 degrees of flexion with his 
fingers within six inches from the floor.  Extension was to 
25 degrees, right and left side bending were to 20 degrees, 
and rotation to the right and left were both to 30 degrees.  
His pelvis was level.  The right shoulder was 3 cm lower than 
the left.  Light and deep palpation throughout the paraspinal 
muscles in the thoracic and lumbar spine was negative.  Light 
percussion over the spine revealed tenderness from T4 thought 
T6.  Axial loading on the head and shoulders was negative.  
There were normal back curves.  Deep tendon reflexes of the 
ankles and knees were 2+ and symmetrical.  Babinski's were 
down-going bilaterally.  Indirect sciatic stretch test was 
negative at 90 degrees bilaterally.  Sensory examination was 
normal.  Group testing of the lower extremities was 5/5 in 
all groups tested.  The diagnoses did not include a disorder 
of the spine.  

The report of a spinal cord examination conducted by the VA 
in October 1997 shows that the veteran reported having low 
back pain and cervical pain.  He said that these were in two 
separate locations, and that he had no radiation of the pain 
from either of the sites to anywhere else.  He said that he 
was weak at times, but that this was truly pain limitation 
now.  He said that his pain ran from a two to an eight on a 
scale of one to ten.  He denied having any sensory changes or 
bowel or bladder problems.  On neurological testing, he had 
5/5 strength throughout with the exception of his ilio-psoas 
muscle which was 4+/5.  Both tone and rapid alternating 
movements were within normal limits.  Pronator drift was 
negative.  There was no evidence of atrophy or 
fasciculations.  Deep tendon reflexes were 2/4 throughout, 
and were bilaterally symmetrical.  On sensory testing, he had 
normal sensation to light touch, pinprick, vibration, and 
double simultaneous extinction.  He did have decreased 
pinprick in the left inguinal region which he related to 
surgical problems.  His gait was unremarkable.  He could walk 
on heels and toes without difficulty.  Romberg test was 
negative, and tandem gait was unremarkable.  The examiner 
noted that no test results were available for his review, so 
he requested either an MRI scan or a CAT scan of the lumbar 
spine.  The pertinent impression was chronic lumbosacral 
strain.

A VA radiology report dated in October 1997 shows that an x-
ray of the veteran's lumbar spine was interpreted as showing 
(1) mild congenital stenosis at L5; and (2) minimal disc 
bulge at L3-4 and 5-1.   

The report of a disability evaluation examination conducted 
in November 1997 (labeled as an examination of the hand, 
thumb and fingers) shows that the veteran said that he had 
pain in his lumbosacral region on a daily basis with no 
reducing factors.  He said that he could not tolerate taking 
ibuprofen.  He reported that the pain did not radiate to his 
lower extremities, and was not accompanied by incontinence.  
He recounted that the discomfort started in December 1977 
when a 95 pound generator fell and struck his back.  He 
reported that he did not use a cane, walker, or crutches.  He 
said that he had been seeing a chiropractor, and had been 
told not to lift any heavy weights.  He also said that he 
formerly ran, but did not currently do so.  Upon examination, 
he had mild right scoliosis.  Flexion was to 80 degrees, left 
and right abduction was to 20 degrees, and extension was to 
10 degrees.  These were active ranges of motion.  There was 
not any appreciable difference on passive range of motion.  
Upon palpation there was left pelvic brim tenderness.  A CT 
scan revealed mild congenital stenosis at L5 with minimal 
disc bulge at L3-4 and S-1.  The pertinent diagnosis was 
chronic lumbosacral syndrome.  

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for the currently 
assigned 20 percent disability rating under Diagnostic Code 
5295.  With respect to the evidence of recurrent muscle 
spasm, the Board notes that muscle spasm is the type of 
symptom contemplated under the currently assigned rating.  
The evidence generally shows that the lumbosacral strain is 
not productive of severe manifestations such as listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  He has 
had some limitation of range of motion of the low back, but 
not to a marked degree and not with objectively supported 
pathology.  Although there have been some radiological 
findings of degenerative disease and disk space changes, 
these were characterized by the VA radiologist as being minor 
in degree.  Thus, they do not demonstrate the presence of a 
severe lumbosacral strain.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 20 
percent for a low back disorder under Diagnostic Code 5295 
are not met.

The Board also finds that the disorder is not productive of 
more than moderate limitation of motion of the spine.  The 
examination reports have repeatedly shown only slight 
limitation of motion.  Therefore, a higher rating based on 
limitation of motion under Diagnostic Code 5292 is not 
warranted.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in the 
area of his spine, there is no evidence of chronic 
neurological involvement of such severity that a higher 
evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rate intervertebral disc syndrome.  
The VA examinations have consistently demonstrated that the 
veteran has few, if any, significant neurological findings.  
The Board also notes that the evidence does not reflect the 
existence of lower extremity neurological deficits such as 
drop foot which might warrant a separate compensable rating.  
See Bierman v. Brown, 6 Vet. App. 125, 131 (1994).  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability, as there 
currently is no objective evidence (i.e., "adequate 
pathology") supporting the veteran's subjective complaints 
so as to provide a basis for assigning an increased rating 
pursuant to 38 C.F.R. § 4.40.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for a lumbar arthritis are not met.  

V.  Entitlement To An Increased Rating For Bilateral Inguinal 
Hernias,
 Currently Rated As 20 Percent Disabling.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 (1998), a 
noncompensable rating is warranted when an inguinal hernia is 
small, reducible, or without true hernia protrusion.  A 
noncompensable rating is also warranted where the hernia has 
not been operated upon but is remediable.  A 10 percent 
rating is warranted for a postoperative recurrent hernia 
which is readily reducible and well supported by a truss or 
belt.  A 30 percent rating is warranted if there is a small 
postoperative recurrent or unoperated irremediable hernia 
which is not well supported or is not readily reducible.  A 
60 percent rating is warranted if there is a large 
postoperative recurrent hernia which is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.

An additional 10 percent is to be added for bilateral 
involvement, provided that the second hernia is compensable.  
This means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.  

The report of a disability compensation examination conducted 
by the VA in November 1994 shows that the veteran said that 
he had a pulling feeling where his left inguinal hernia had 
been repaired.  On examination, the surgically repaired 
inguinal rings were tight.  There was no indication of 
recurrence of the inguinal hernias.  

A medical report dated in February 1996 from the Providence 
Anchorage Anesthesia Medical Group shows that the veteran 
reported complaints of pain which was greater in the left 
groin than in the right groin.  He described the pain as 
being crampy, with numbness, and pins and needles.  He said 
that the pain was presently a four on a scale of ten, and 
that at its worst it was a ten out of ten.  He said that the 
tingling component radiated from the left inguinal area down 
to the left inner thigh.  He said that factors that increased 
the pain included sexual orgasm and any type of repetitive 
activity.  Factors that decreased the pain included staying 
still, soaking in a hot tub, and Motrin and alcohol.  He 
reported that his level of activity was severely limited 
secondary to the pain, and that he could not work.  On 
examination, the right groin had no motor or sensory 
deficits.  There was no allodynia, no trigger points, and no 
scar neuromas.  The left groin had no allodynia.  There was 
decreased sensation to pinprick, light touch, and temperature 
in the distribution of the left ilioinguinal and 
iliopogastric nerves.  The cremaster reflex was positive on 
the right and the left.  There were no masses palpated in the 
testicular region.  The genitalia were normal.  The initial 
diagnosis was bilateral groin pain, left greater than right, 
musculoskeletal and neuropathic components.  The plan was to 
try neuropathic medications, to change Naprosyn to Trilisate, 
to try ilioinguinal and iliopogastric nerve blocks with local 
anesthetic only, and to undergo a behavioral medicine 
evaluation for cognitive behavioral therapy, relaxation 
training, and stress management.  

The report of a disability evaluation examination of the 
veteran conducted by the VA in June 1996 (labeled as an 
examination of the hand, thumb, and fingers) shows that the 
veteran gave a history of having bilateral herniorrhaphies, 
with a recurrence on the left side that was repaired at a 
later date.  He said that he continued to have discomfort at 
the site of the surgery, mostly on the left side.  He also 
said that he had been told that a nerve was trapped in the 
mesh which had been placed there during the last surgery.  He 
reported that the problems occurred on a daily basis.  
Examination of the inguinal areas revealed a scar on the 
right side which was well healed.  Examination through the 
scrotum for a recurrent hernia on the right side was 
negative.  The examiner stated that the repair was holding 
fast.  On the left side, there was tenderness over the 
transverse scar which was also well healed.  On examination 
for hernia through the scrotum, the ring of the mesh could be 
palpated.  The external ring was enlarged.  On straining, 
there was a slight bulge in the medial and upper portion of 
the external ring.  The diagnosis was status postoperative 
surgery for bilateral inguinal hernia.  The examiner noted 
that there had been a second operation on the left for 
recurrence.  He also stated that on examination there was a 
very tiny recurrence on that side.   

At the hearing held in April 1997, the veteran testified that 
he had undergone a hernia repair operation in 1989.  At that 
time a sheet or prolene was sewed in on the left side.  He 
also had a previous operation in 1987 on the right side.  He 
said that he currently had pain on both sides.  He said that 
the pain was a stringy, pulling, sharp stabbing pain any time 
he did any type of tugging, pulling or lifting.  The veteran 
reported that VA physicians had suggested using injections to 
kill the nerve that was causing the pain.  He also said that 
his hernia had not come back yet because he had been very 
cautious in dealing with it, but that his doctors had told 
him that it might come back within three to five years.

The report of a disability evaluation examination conducted 
in November 1997 (labeled as an examination of the hand, 
thumb and fingers) shows that the veteran reported having g 
left inguinal surgery in 1980 and 1981.  He said that it had 
been redone since then.  He reported that any strenuous 
activity made the area hurt, and that he had a bulge present.  
He said that the right side had been repaired on only one 
occasion at the internal ring.  He said that he had numbness 
on both sides when he strained.  He also reported having 
frequent testicular aching.  He said that he wore a truss 
after strenuous activity.  Upon examination, there was a left 
surgical scar of 9 centimeters, and a right surgical scar of 
7 centimeters.  There was a visible bulge on both the right 
and left sides.  Gross sensory examination revealed that 
there was numbness in the left inguinal area.  On the right 
side, the internal ring was loose, and on the left there was 
a palpable left hernia.  

The Board finds that the veteran's bilateral inguinal hernias 
are postoperative, recurrent hernias which are readily 
reducible and well supported by a truss or belt.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent for bilateral 
inguinal hernias are not met.

VI.  Entitlement To An Increased Rating For A Right (Major) 
Clavicle Fracture With Malunion, Currently Rated As 10 
Percent Disabling.

A fracture of the clavicle may be rated under Diagnostic Code 
5203 which provides a 10 percent rating if there is malunion.  
A 10 percent rating may also be granted if there is nonunion 
without loose movement.  A 20 percent rating is warranted if 
there is nonunion with loose movement, or if there is 
dislocation of the clavicle or scapula.  Or, alternatively, 
the disorder may be rated based on impairment of function of 
a contiguous joint.  Under Diagnostic Code 5201, a 20 percent 
rating may be granted if there is limitation of motion of the 
arm to shoulder level.

At the hearing held in April 1997, the veteran testified that 
his collar bone had been fractured in four places and 
approximately 2 inches of it had been removed.  He said that 
as a result he had lost 30 percent of the motion on the arm 
in all directions.  He also said that extensive use or heavy 
lifting caused severe aching pain, and flash pain in the 
joint.  His reported that it was very discomforting, and that 
the collar bone rode up on top of the sternum and left a very 
disfiguring appearance.  He also said that the disorder also 
caused his right shoulder blade to stick out.

The report of a disability compensation examination conducted 
by the VA in November 1994 shows that the veteran gave a 
history of fracturing his collarbone during a motorcycle 
accident in 1983.  On examination, he had a small lemon sized 
callus over the right clavicle area.  It was not tender to 
touch.  It had been surgically repaired, and the scar was not 
unduly fixed to the underlying tissue.  Otherwise, the 
collarbones and the scapulae were normal.  There was no 
tenderness over the acromioclavicular or the sternoclavicular 
joints.  

An examination report from Robert E. Gieringer, M.D., dated 
in July 1995 shows that the veteran had a history of a 
motorcycle accident when he was in the military in 1983.  
About two years later, he underwent a resection arthroplasty 
of the right sternoclavicular joint.  He said that he had 
pain and was unable to do work as an aircraft mechanic.  On 
physical examination, he had a very prominent 
sternoclavicular joint with a surgical scar overlying it.  He 
had no tenderness.  Both the Hawkins and Neer impingement 
signs were positive.  There was no instability.  
Surprisingly, the range of motion was pretty good.  There was 
normal elevation overhead, normal external rotation, and 
slightly reduced internal rotation.  His protraction and 
retraction were normal.  Instability examination was 
negative.  External rotation strength was good.  The examiner 
noted that he tried several times to stress the 
sternoclavicular joint but could not achieve any instability 
there.  The impression was old anterior sternoclavicular 
joint fracture dislocation by patient's history.  The 
examiner concluded that nothing could be done or needed to be 
done at the present time.  

The report of a physical examination conducted by the VA in 
August 1995 shows that the veteran reported having three 
weeks of pain in the right scapular area.  He also reported 
pain in other areas including the right clavicular area where 
he previously had an open reduction and internal fixation of 
a fracture of the medial right clavicle.  On examination, 
there was a gibbus over the medial right clavicle and a 
surgical scar in that area with some tenderness on palpation.  
Abduction of the right shoulder was to 120 degrees, while the 
left shoulder was to 180 degrees.  Extension of the right 
shoulder was to 160 degrees.  The pertinent impression was 
multiple pains in the back, low back, right scapular area, 
both hands and right clavicular region.  

The report of an orthopedic examination conducted by a VA fee 
basis examiner in October 1995 shows that the veteran 
reported a history of a broken clavicle due to a motorcycle 
accident in January 1983.  He recounted that in November 1984 
the proximal end of the right clavicle was excised.  He said 
that the right shoulder around the proximal end of the 
clavicle clicked and popped and this caused an aching 
feeling.  He also said that he had overuse of the left 
shoulder due to his right clavicle disorder.  On examination, 
the right shoulder was 3 centimeters lower than the left.  
The range of motion of the shoulders was full, except for 
abduction of the right shoulder which was limited to 140 
degrees.  There was a large deformity of the proximal right 
clavicle with a well healed scar measuring 5.5 centimeters.  
The proximal right clavicle reportedly sticks [out] 
anteriorly, approximately 4 centimeters, and felt fixed in 
its position.  The diagnosis was fracture, right clavicle.  

The report of a disability evaluation examination conducted 
in November 1997 (labeled as an examination of the hand, 
thumb and fingers) shows that the veteran reported having 
bilateral shoulder problems.  He said that the pain began in 
January 1983 when he had a motorcycle accident.  After 16 
months of various treatments, he ended up having surgery in 
November 1984 for what was described as a clavicle fracture.  
He said that currently his shoulder hurt with use and weather 
changes.  He was right hand dominant.  He said that he had 
noticed reduced range of motion in the right shoulder which 
limited his sports activities.  Upon examination, there was a 
4 centimeter clavicular scar with a visible deformity of the 
bony structures.  There was no tenderness to palpation.  
Reduced range of motion was noted for active abduction which 
was only 140 degrees, and external and internal rotation 
which were each reduced to 75 degrees.  The left shoulder 
reportedly had developed problems due to compensatory use, 
and also had reduced motion.  The diagnosis was bilateral 
shoulder arthralgia, right shoulder is status post surgery.

After reviewing the relevant evidence, the Board finds that 
the disorder has not resulted in nonunion with loose movement 
or dislocation of the clavicle.  The Board  further finds 
that the right (major) clavicle fracture with malunion is not 
productive of impairment of function of a contiguous joint of 
sufficient severity to warrant a higher rating.  Limitation 
of motion of the right arm to shoulder level has not been 
shown.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent for a right 
(major) clavicle fracture with malunion are not met.





VII.  Entitlement To An Increased (Compensable) Rating For
 Residuals Of A Left Shoulder Injury.

As was noted above, under Diagnostic Code 5201, a 20 percent 
rating may be granted if there is limitation of motion of the 
arm to shoulder level.  The Board further notes that, where 
there is limitation of motion which is noncompensable under 
the diagnostic code for a particular joint, a 10 percent 
rating may be assigned under Diagnostic Code 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or other 
satisfactory evidence of painful motion.

At the hearing held in April 1997, the veteran testified that 
he experienced a sharp stabbing pain in the left shoulder.  
He said that after using it and trying to lift it to a 45 
degree position, it felt like a hatpin was being shoved 
through the joint.  He said that it did not feel loose.  He 
said that the disorder had been treated through the use of 
anti-inflammatory drugs.  

The report of a disability compensation examination conducted 
by the VA in November 1994 shows that the veteran could move 
his shoulders through a full range of motion without 
difficulty.  

A shoulder questionnaire filled out by the veteran in July 
1995 shows that while seeking treatment from a private 
physician for his right  shoulder joint he also indicated 
that he had pain and limitation of use in the left shoulder.  
A treatment record of the same date from Robert Gieringer, 
M.D., does not contain any significant references to the left 
shoulder.  

A history and physical examination report dated in August 
1995 shows that the veteran was seen for multiple complaints, 
including pain in the right scapular area, low back pain, and 
hernia pain.  No complaints pertaining to the left shoulder 
were noted.  On examination, abduction of the left shoulder 
was to 180 degrees.  The diagnostic impression did not 
include any disorder of the left shoulder.  

The report of an orthopedic examination conducted by a VA fee 
basis examiner in October 1995 shows that the veteran 
reported that his left shoulder had a continuous ache, and 
felt gritty.  He also said that his left collarbone felt weak 
and strained when he carried a load from the right side.  He 
said that he originally injured his right shoulder and then 
developed clicking and pain in the left shoulder due to 
overuse.  On examination, there was a full range of motion in 
the left shoulder.  Muscle testing revealed that strength in 
the upper extremities was 5/5 in all groups tested.  The 
diagnoses did not include a disorder of the left shoulder.  

A VA outpatient medical treatment record dated in December 
1996 shows that the veteran reported that he had experienced 
left should pain for ten days.  He said that he had pain only 
when using the left arm to open doors.  On physical 
examination, the upper extremities had good ranges of motion, 
and good strength.  The reflexes were intact.  There was 
point tenderness at the AC joint.  The assessment was 
tendinitis.  The veteran was advised to take nonsteroidal 
anti-inflammatories as needed, to ice the joint as needed, 
and to avoid overuse activities that caused pain.  A VA 
medical treatment record dated in January 1997 shows that the 
veteran reported a complaint of having persistent left 
shoulder pain.  He said that taking Naproxen helped.  On 
examination, no findings pertaining to the left shoulder were 
noted.  The assessment was left shoulder pain, chronic.  

The report of a disability evaluation examination conducted 
in November 1997 (labeled as an examination of the hand, 
thumb and fingers) shows that the veteran reported having 
pain in both shoulders.  He said that he had developed 
problems in the left shoulder due to compensating for 
impairment in the right shoulder.  On examination, the left 
shoulder had a reduced range of motion, with abduction to 140 
degrees, and internal and external rotation of 75 degrees.  
There was pain to palpation at the acromioclavicular joint on 
the left.  The pertinent diagnosis was bilateral shoulder 
arthralgia. 

The Board finds that the residuals of a left shoulder injury 
do not limit motion of the joint to the degree necessary to 
warrant a 20 percent rating under Diagnostic Code 5201.  In 
this regard, the Board notes that none of the evidence 
demonstrates that motion of the arm is limited to shoulder 
level.  Nevertheless, the Board notes that point tenderness 
was noted in December 1996, and slight limitation of motion 
was noted in November 1997.  Accordingly, the Board concludes 
that the criteria for a 10 percent rating for residuals of a 
left shoulder injury under Diagnostic Code 5003 are met.

VIII.  Entitlement To An Increased Rating For Residuals Of A 
Right Knee Injury,
 Currently Rated As 10 Percent Disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 rating is warranted for severe impairment.  
Under 38 C.F.R. § 4.31 (1998), however, a zero percent rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.

The Board must also consider whether the evidence warrants a 
separate compensable rating for arthritis of the right knee.  
When a knee disorder is already rated under Diagnostic Code 
5257, a separate rating for arthritis may be assigned if the 
veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.   See 
VAOPGCPREC 23-97.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

At the hearing held in April 1997, the veteran testified that 
when walking down the street he could get a stabbing pain 
going through the knee joint.  He said that once it started 
he also got flash aches around the knee cap, and a feeling of 
fatigue in the back of the knee.  He said that he would then 
have to stop and massage it and let it rest.  He also said 
that it felt like it was going to give away or lock up.  He 
indicated that he could flex to at least 45 degrees, but that 
he had popping or cracking sounds in the knee.  He reported 
that this happened twice a day such as after squatting.  

The report of a disability compensation examination conducted 
by the VA in November 1994 shows that no complaints 
pertaining to the knees were noted in the report.  The knees 
could move through a full range of motion without difficulty 
or pain.  The examiner stated that the veteran was a normal 
healthy adult male without a great deal of objective data to 
substantiate disability.  

The report of an orthopedic examination conducted by a VA fee 
basis examiner in October 1995 shows that the veteran said 
that both of his knees ached and had stabbing pains.  He said 
that the knees felt strained and drained.  He also reported 
that both knees clicked and popped.  He said that he did not 
recall any specific injury to either knee.  He said that he 
had developed bilateral knee pain over the years without 
locking but with popping and giving away.  He was not aware 
of any swelling.  On examination, he could do a full squat 
and recovery without difficulty, although he had significant 
popping in both knees.  The right knee range of motion was 
from full extension to 140 degrees of flexion.  The patella 
was freely mobile, but there was a mildly positive patellar 
apprehension test.  There was no evidence of an effusion or 
medial joint line tenderness.  Drawer sign was negative, as 
was McMurray's and Lachman's.  The right knee was stable to 
varus and valgus stress.  There was no palpable or audible 
crepitus under either patella.  The pertinent diagnosis was 
rule out degenerative joint disease of the right knee.  An x-
ray of the veteran's right knee taken by the VA in November 
1995 was interpreted as being normal.  

VA medical treatment records dated in 1996 and 1997 do not 
contain any significant references to the veteran's knee 
disorders.

The report of a disability evaluation examination conducted 
in November 1997 (labeled as an examination of the hand, 
thumb and fingers) shows that the veteran gave a history of 
both knees hurting for at least ten years.  He said that the 
pain began in the military with frequent walking on concrete.  
He reported that Naprosyn helped the pain.  He said that he 
had occasional edema and occasional erythema in the patellar 
area.  He also described having shooting pains in both knees.  
He said that only rarely did the knees give away.  On 
examination, there was no laxity of the joints and there was 
no visible edema.  The only reduced range of motion was in 
the right knee with passive extension reduced by 10 degrees.  
Flexion of the right knee was full.  There was a full range 
of motion of the left knee.  The pertinent diagnosis was 
bilateral knee arthralgia.  

The Board finds that the residuals of a right knee injury are 
productive of no more than slight impairment of the joint.  
Therefore, the Board concludes that the criteria for a 
disability rating higher than 10 percent for residuals of a 
right knee injury are not met.  The Board further finds that 
a separate compensable rating is not warranted for arthritis 
of the knee as there is no x-ray evidence of the presence of 
arthritis.  An x-ray of the veteran's right knee taken by the 
VA in November 1995 was interpreted as being normal.  
Accordingly, the Board finds no basis for assigning a 
disability rating higher than 10 percent for the residuals of 
a right knee injury.

IX.  Entitlement To An Increased (Compensable) Rating For 
Left Knee Crepitus.

At the hearing held in April 1997, the veteran testified that 
the symptoms in his left knee were similar to the symptoms in 
the right knee.  He said that he had a stabbing pain that 
shot through the knee after walking.  

The medical evidence pertaining to the left knee is 
summarized above along with the evidence pertaining to the 
right knee.  The Board notes that the medical evidence 
consistently shows normal function of the left knee.  
Limitation of motion has not been demonstrated, and there is 
no instability or subluxation of the knee.  Therefore, the 
Board finds that the left knee crepitus is not productive of 
impairment of the joint.  Accordingly, the Board concludes 
that the criteria for an increased (compensable) rating for 
left knee crepitus are not met.



X.  Entitlement To An Increased Rating For Fractures Of The 
Left (Minor)
 Little And Ring Fingers With Carpal Arthritis And Carpal 
Tunnel
 Syndrome, Currently Rated As 10 Percent Disabling.

Carpal tunnel syndrome may be rated by analogy to paralysis 
of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  A 10 percent rating is warranted if there is mild 
incomplete paralysis of the median nerve of the major 
extremity.  A 30 percent rating is warranted if there is 
moderate incomplete paralysis.  A 50 percent rating is 
warranted if there is severe incomplete paralysis.  A 70 
percent rating is warranted for complete paralysis of the 
median nerve of the major extremity.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, moderate degree.  

At the hearing held in April 1997, the veteran testified that 
his left hand could only endure two to three minutes of 
activity until the back of it locked up from cramping.  He 
also said that when the hand was used abundantly, it would 
start aching with short sharp pains in the back of the base 
of the hand next to the wrist.  During the hearing, the 
veteran went through a motion of the wrist and it made a 
distinct popping noise.  

The report of a disability compensation examination conducted 
by the VA in November 1994 shows that the veteran gave a 
history of injuring his left hand is service around the fifth 
carpal area.  He said that he wore a cast for a while.  He 
reported having tenderness in the left fifth tarsal area.  On 
examination of the veteran's upper extremities, he could move 
the wrists, hands and fingers through a full range of motion 
without difficulty.  He could dorsiflex and palmar flex both 
wrists easily, and could do radial and ulnar deviation of the 
wrists normally.  He could oppose the thumbs to each finger 
bilaterally, and could abduct and adduct the fingers.  The 
examiner also stated that there was possibly a bulbous 
swelling which was nontender at the right fifth metacarpal 
which may have been a callus from an old fracture. 

An x-ray of the veteran's left hand taken by the VA in August 
1995 was interpreted as showing an old healed right fifth 
metacarpal fracture with slight angulation, but otherwise 
unremarkable hands.  

A medical record dated in September 1995 from Robert W. 
Lipke, M.D., a hand specialist, shows that the veteran's 
first problem was an unstable CMC joint.  He had a history of 
jamming the finger while attempting to control a hanger door. 
Following that he had pain, swelling and stiffness 
intermittently since that time.  He also reportedly had 
crepitus with longitudinal traction flexion and extension of 
the joint.  There was localized tenderness at the CMC joint.  
X-rays were interpreted as showing osteophytic spurs of the 
joint.  The impression was fifth MC CMC arthritis.  The 
physician recommended consideration of a fusion using an ASIF 
plate.  The physician stated that the veteran's second 
problem was ulnar neuropathy at the left wrist.  The veteran 
reportedly had numbness and tingling into the little finger 
with electrical shocks into the wrist with localized 
tenderness at the hook of the hamate.  There was a positive 
Tinel's sign.  The first dorsal interosseous and abductor 
digiti minimi were strong.  No fracture was visualized or 
suspected on X-rays.  The impression was ulnar neuropathy at 
the wrist level.  

The report of an orthopedic examination conducted by a VA fee 
basis examiner in October 1995 shows that the veteran 
reported having a sharp pinching pain in his left ring finger 
which went all the way back to the wrist.  He also said that 
he had tingling and numbness over the fifth metacarpal which 
had been broken.  He reported losing strength in both hands.  
On examination, there was significant callusing over both 
hands with a full range of motion of all joints in the 
fingers except for the small right finger which lacked 20 
degrees of full extension at the PIP joint.  Group muscle 
testing of the upper extremities was 5/5 in all groups 
tested.  Sensory examination was normal.  The pertinent 
diagnosis was fracture, fifth metacarpal bilaterally.  

The report of an examination of the veteran's hand conducted 
by the VA in June 1996 shows that the veteran reported that 
his left wrist was hit by a heavy piece of wood in service.  
He said that it was in a cast for a while, but was not 
operated on.  He also said that he continued to have 
discomfort in the wrist.  On examination, the left hand had 
some apparent loss of bony substance or contraction of bone 
substance.  There was slight ulnar deviation of the hand on 
the wrist.  Dorsiflexion was to 30 degrees, and palmar 
flexion was to 80 degrees.  The wrist was tender to 
palpation.  The pertinent diagnosis was residuals of trauma 
to the left wrist.  The examiner stated that he felt that 
there was some problem with the carpal bones such as possibly 
an old fracture or some type of traumatic arthritis.  A VA 
radiology report dated in June 1996 shows that an x-ray of 
the veteran's left wrist was interpreted as being normal.  

VA medical treatment records show that the veteran was 
examined in March 1997 in the orthopedic clinic.  He said 
that ten years earlier he sustained a left fifth CMC 
dislocation while in service.  He said that it had gotten 
worse with prolonged use of tools.  On examination, there was 
crepitus and grinding.  There was tenderness over the 5th 
CMC.  Range of motion was intact.  X-rays revealed 
degenerative joint disease.  The impression was post-
traumatic DJD left fifth CMC.  An orthopedic note dated in 
August 1997 contains similar information, but also shows that 
a VA physician concluded that the veteran did not need a 
fusion at that time.

The report of an examination conducted by the VA in October 
1997 shows that the examiner examined the veteran for 
neurological impairment of the left hand.  The veteran gave a 
history of having been hit in the left MCP joint with 
resultant broken bones.  He also said that at another time he 
snapped the ring finger tendons trying to open a frozen 
hammer door.  He said that he sometimes could not release his 
grip.  He also said that he got flash pain in his hand and 
paresthesias when the weather turned freezing.  Following 
examination, the pertinent diagnosis was left hand injury 
leading to no neurological residual effects at this time.

The report of an examination of the veteran's hand, thumb and 
fingers conducted in November 1997 shows that the veteran 
said that he had problems with his left hand locking up.  He 
said that he had been told that a plate needed to be put in 
the wrist to relieve nerve impingement caused by bony 
abnormalities.  His left ring finger reportedly was status 
post muscle injury with reduced strength.  Upon examination, 
the left ring finger did have reduced flexion and extension 
of grade 4/5.  However, there was a negative Tinel's sign, 
negative Phalen's sign, and no suggestion of median nerve 
injury.  The diagnosis was left hand arthralgia, etiology to 
be determined.

The Board finds that the fractures of the left (minor) little 
and ring fingers with carpal arthritis and carpal tunnel 
syndrome have not resulted in more than mild incomplete 
paralysis of the median nerve.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent for fractures of the left (minor) little and 
ring fingers with carpal arthritis and carpal tunnel syndrome 
are not met.  

XI.  Entitlement To An Increased Rating For A Nose Fracture 
With Sinusitis,
 Currently Rated As 10 Percent Disabling.

Sinusitis may be rated under Diagnostic Codes 6510 through 
6514.  The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the respiratory 
system, as set forth in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 
46720-46731 (1996).  Where law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board will consider the veteran's claim 
under both the old and the new criteria. 

Under the old rating criteria, a noncompensable rating is 
warranted where there are only x-ray manifestations, or where 
there are only mild or occasional symptoms.  A 10 percent 
rating is warranted where the sinusitis is moderate in 
degree, with symptoms such as discharge or crusting or 
scabbing, and infrequent headaches.  A 30 percent rating is 
warranted if the sinusitis is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating is warranted where the sinusitis is 
postoperative following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

The new rating criteria provide that where the disorder is 
detected by X-ray only, a noncompensable rating is warranted.  
Where there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, a 10 percent rating 
is warranted.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

Where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 30 
percent rating is warranted.  Following radical surgery with 
chronic osteomyelitis, or when there is near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is warranted.

The report of a disability compensation examination conducted 
by the VA in November 1994 shows that the veteran reported 
having a history of right side sinusitis.  On examination, 
the veteran could take a full breath of air through each 
nostril separately without difficulty.  The choanae and meati 
were free of infection, inflammation or allergic reaction.  
The nasal mucosa was normal.  

At the hearing held in April 1997, the veteran testified that 
his right nasal area had collapsed by 70 percent and this 
caused restriction of air motion.  He said that at least once 
a month he felt his sinuses get packed, and that it took him 
two or three days to relieve it.  He said that he used saline 
solution.  He also said that he did not use any type of 
antibiotics.  

The report of an examination of the veteran's nose and 
sinuses which was performed by the VA in October 1997 shows 
that the veteran complained of having right nasal 
obstruction.  His complaints of obstruction were 
characterized as appearing moderate to severe in nature.  The 
veteran was not undergoing therapy for it.  On examination, 
the veteran had a traumatic nasal deformity with a right 
nasal dorsum that was somewhat medialized.  The internal 
nasal cavity was erythematous with crusting on the left and a 
mild degree of septal deviation with mild to moderate nasal 
obstruction.  The rest of the examination was essentially 
normal.  The assessment was that the veteran had mild to 
moderate right nasal obstruction with a traumatic nasal 
deformity, and that he might possibly benefit from a 
septorhinoplasty.  

After considering all of the evidence, the Board finds that 
the sinusitis is no more than moderate in degree.  The Board 
also finds that the disorder is not productive of more than 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent for sinusitis are not met.

X.  Extra-schedular Rating

The veteran's representative has urged the Board to conduct 
an extra-schedular evaluation of the veteran's disabilities.  
Therefore, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service-connected disabilities have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  He has not been hospitalized 
recently for the disorders.  There has also been no evidence 
submitted that the veteran is unemployable due to his 
service-connected disabilities.  Neither the VA examiner nor 
the veteran's private physicians have given an opinion as to 
the employability of the veteran.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

1.  Service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder, depression, and 
alcoholism is denied.

2.  Service connection for hearing loss is denied.

3.  Service connection for a stomach disorder is denied.

4.  An increased rating for lumbar arthritis, currently rated 
as 20 percent disabling, is denied.

5.  An increased rating for bilateral inguinal hernias, 
currently rated as 20 percent disabling, is denied.

6.  An increased rating for a right (major) clavicle fracture 
with malunion, currently rated as 10 percent disabling, is 
denied.

7.  A 10 percent rating for residuals of a left shoulder 
injury is granted, subject to the laws and regulations 
applicable to the payment of monetary benefits.

8.  An increased rating for residuals of a right knee injury, 
currently rated as 10 percent disabling, is denied.

9.  An increased (compensable) rating for left knee crepitus 
is denied.

10.  An increased rating for fractures of the left (minor) 
little and ring fingers with carpal arthritis and carpal 
tunnel syndrome, currently rated as 10 percent disabling, is 
denied.

11.  An increased rating for a nose fracture with sinusitis, 
currently rated as 10 percent disabling, is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 42 -


